Citation Nr: 1710164	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for a left elbow disability, to include a nerve disability, rated as 10 percent disabling prior to January 21, 2014, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1979 and from October 1981 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2014 rating decision, the evaluation for medial humeral epicondylitis of the left elbow was increased to 20 percent from January 21, 2014.  As this does not represent the maximum rating available for his left elbow disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in July 2014 and January 2016.  At this time the Board has determined that additional development must occur before a decision can be made on the matters presented.  The most recent Board remand included instructions that the RO issue a statement of the case on a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In a subsequent July 2016 rating decision, the RO granted the TDIU claim, effective from November 2, 2014.  Thus, that issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the January 2016 Board remand, a VA exam for joints was obtained however; the examination conducted on remand is inadequate.  An addendum opinion must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At issue is whether the Veteran has, or had at any time during the appeal period, neurological impairment related to the service-connected left elbow disability.  

A May 2012 VA examination included the Veteran's reports of numbness and tingling in the tips of his left third, fourth, and fifth fingers over the last two years with worsening within the last six to eight months.  

A June 2012 VA exam for peripheral nerve conditions diagnosed a left hand numbness of unknown etiology.  The left elbow was found to have mild paresthesia and numbness.  The left ulnar nerve was found to have mild incomplete paralysis.  An electromyography (EMG) study of the left upper extremity was normal.  

The Veteran described electrical shooting pains to the ring, middle, and index finger of his left hand at a VA exam in January 2014.  

The report of a February 2014 VA exam for peripheral nerve conditions showed normal muscle strength and normal deep tendon reflexes of the arm.  The examiner stated no nerve damage or neuropathy had been established and referred to the normal EMG in 2012.  The examiner stated that the medical evidence does not support a diagnosis of left elbow numbness with peripheral nerve disability.  

In October 2014, the Veteran underwent surgery for the left elbow with a private physician.  A decompression of the radial nerve and debridement of the left lateral tendon and elbow were performed.  As noted by the Board in the most recent remand, the record includes the report of the October 2014 surgery, with notation that the Veteran was treated with extensive conservative management prior to the surgery, but no treatment records from that provider.  In June 2016 correspondence, the Veteran was asked to provide information so the RO could obtain those records.  He did not respond.  On remand, the should be provided another opportunity to submit those records. 

The VA examinations conducted after the surgery did not show any neurological impairment.  At the April 2015 examination, the examiner noted that the Veteran had surgery on the left elbow "due to bone spur hitting a nerve causing numbness in fingers 3-5."  The Veteran said that the surgery helped with the numbness but that he still had some pain and weakness.  The Veteran's August 2016 VA exam noted insufficient clinical evidence of a neurological impairment of the left arm, hand, or fingers.    

Again, the issue is whether there was any neurological impairment at any time during the appeal period.  The June 2012 VA examiner identified mild incomplete paralysis of the left ulnar nerve, with normal EMG findings.  The only record currently available that pertains to the October 2014 surgery, refers to decompression of the radial nerve and debridement of the left lateral tendon and elbow.  After obtaining any available treatment records from prior to that surgery, a medical opinion should be obtained to identify whether there was any nerve impairment prior to that surgery was related to the service-connected left elbow disability.   

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action (to include contacting the Veteran) to obtain treatment records from the physician who performed the October 2014 surgery, Dr, Paul F. Nassab at Drisko, Fee, and Parkins Orthopedics in Kansas City, Missouri.  

2.  After completion of the foregoing, forward to claims folder and copies of all pertinent records to an appropriate examiner to determine the nature and likely etiology of any neurological impairment that may have existed prior to the October 2014 surgery.  

Based on a review of the record, the examiner must address the following:

(a)  Identify any neurological impairment of the left upper extremity that may have been present prior to October 2014.  

In answering this, the examiner should consider, as discuss as necessary the pertinent evidence to include: (i) the May 2012 VA exam where the Veteran reported numbness and tingling in the tips of his left third, fourth, and fifth fingers, (ii) the June 2012 VA nerve exam that diagnosed a left hand numbness, found mild paresthesia and numbness of the left elbow and mild incomplete paralysis of the left ulnar nerve, (iii) a VA joints exam in January 2014 showing a pertinent physical finding of intermittent numbing in the left hand fingers, and (iv) the medical record of surgery on the left elbow in October 2014 including a decompression of the radial nerve.

(b)  If any neurological impairment is identified prior to October 2014, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the neurological impairment was caused by, the result of, or aggravated by his service-connected elbow condition.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for such.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A rationale for all requested opinions should be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


